—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.) rendered November 6, 1991 convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against *362the weight of the evidence (see, CPL 470.15 [5]). We find no merit to the defendant’s remaining contention (see, People v Sprowal, 84 NY2d 113). Ritter, J. P., Pizzuto, Santucci and Altman, JJ., concur.